 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CENTER FOR BIOLOGICAL DIVERSITY,                        Case No.: 2:14-cv-00226-APG-VCF

 4         Plaintiff                                   Order Extending Deadline to File Motion
                                                                 for Attorney’s Fees
 5 v.

 6 UNITED STATES BUREAU OF LAND
   MANAGEMENT, et al.,
 7
        Defendants
 8

 9        In light of the parties’ status report (ECF No. 175),

10        IT IS ORDERED that the deadline to file a renewed motion for attorney’s fees is

11 extended to November 30, 2018.

12        DATED this 7th day of November, 2018.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
